Citation Nr: 1761034	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a hammer toe deformity of the right foot second toe, with surgical correction.

2.  Entitlement to an initial compensable rating for a scar to the right foot second toe, as secondary to a hammer toe deformity of the right foot second toe, with surgical correction.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for a right foot second toe hammer toe deformity and a right foot second toe scar and assigned each disability a noncompensable rating, effective August 20, 2012.  

Current jurisdiction lies with the RO in Oakland, California.

The request to appoint a State Veterans Service Organization, via submission of a VA Form 21-22 in October 2016, was more than 90 days after this case was certified to the Board in November 2014.  As no motion for good cause has been submitted, the Board finds that the Veteran is not represented on the two issues currently certified to the Board on appeal.  To the extent the Veteran has now appointed the California Department of Veteran Affairs for representation in other matters (e.g., entitlement to service connection for left foot plantar fasciitis and bone spurs), the Board refers to the RO the representative change for future claims, as the change was not requested within 90 days following notification of certification and transfer of the records to the Board without good cause.  See 38 C.F.R. § 20.1304(b) (2017).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's hammer toe deformity of the right foot second toe with surgical correction is manifested by pain and discomfort upon ambulation, running, and exercising.

2.  Since the grant of service connection, the linear, superficial scar located on the Veteran's right foot second toe measured less than 39 square centimeters and was painful, but not unstable.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hammer toe deformity of the right foot second toe, with surgical correction, have not been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5282 (2017).

2.  The criteria for an initial compensable rating for a scar to the right foot second toe, as secondary to a hammer toe deformity of the right foot second toe, with surgical correction, have not been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, DC 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran has been in receipt of a noncompensable rating for a hammer toe deformity of the right second toe with surgical correction and for a scar of the hammer toe, right second toe since the grant of service connection.  On the Veteran's March 2014 VA Form 9, he reported that he was using medication for his painful hammertoe and that his scar was very painful when touched.  He asserted that a 10 percent rating is warranted for each disability.

Legal Criteria

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I. Hammer Toe, Right Foot Second Toe

Service connection for the Veteran's hammer toe deformity of the right foot second toe, with surgical correction, was granted in a January 2013 rating decision, and assigned an initial noncompensable rating under 38 C.F.R. § 4.71a, DC 5282.  

Under Diagnostic Code 5282, a single hammer toe warrants a noncompensable rating, and a maximum 10 percent rating is warranted when there is hammer toe, without claw foot, of all toes.  38 C.F.R. § 4.71a, DC 5282 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

Service treatment records indicated that the Veteran had surgery in January 1998 to correct his hammer toe deformity of the right foot second toe.

At his October 2012 VA examination, the examiner noted the in-service surgical procedure but indicated that the Veteran did not have a current diagnosis for a hammer toe, as it was corrected by the procedure.  The Veteran reported intermittent pain when playing basketball and with prolonged standing.  The examiner opined the Veteran's right foot second toe disability caused no functional impairments.  X-ray report revealed no fractures, dislocation, or significant arthropathic changes to his right foot second toe.

VA treatment records indicate that the Veteran reported discomfort and pain in his right foot while walking and exercising.  Records from the podiatry clinic dated throughout 2014 shows the Veteran reported having pain for several years since his digit was fused; the pain has progressively gotten worse.  He used medication for the pain.  His pain prevents running.  Clinical evaluations show that there was moderate tenderness to palpation of the 2nd metatarsophalangeal joint (MTPJ), pain on palpation of the 2nd digit metatarsal head, and with range of motion.  The proximal interphalangeal joint was fused.  The providers noted that there was likely MTPJ degenerative joint disease, although no X-rays are shown to have been performed.  

Pursuant to 38 C.F.R. § 4.59 and Southall-Norman, the Board concludes that Veteran is entitled to a 10 percent rating for his service-connected hammer toe of the right second toe with surgical correction.  A compensable rating under DC 5282 is warranted for the pain and functional impairment the Veteran experiences in his right second toe.  The painful right toe warrants the minimum compensable rating of 10 percent even if not based on painful motion.  See Southall-Norman, 28 Vet. App. at 354.  This minimum 10 percent rating is also the maximum schedular rating under DC 5282.  Thus, a higher rating is not warranted. 

The Board has also considered the potential applicability of other diagnostic codes.  However, Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5283 (malunion or nonunion of tarsal or metatarsal bones), and 5284 (other foot injuries) are not applicable, as they describe deformities for which service connection has not been established.

An initial 10 percent rating for a hammer toe deformity of the right foot second toe, with surgical correction, is warranted.  See 38 U.S.C. § 5107 (2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  There are no additional expressly or reasonably raised issues presented on the record.

II. Scar, Right Foot Second Toe

The Veteran is service-connected for a scar to the right foot second toe, as secondary to a hammer toe deformity of the right foot second toe with surgical correction.  The January 2013 rating decision assigned an initial noncompensable rating, based on one or more linear scars, under 38 C.F.R. § 4.118, DC 7805.  

Scars are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800- 7805.  DC 7805 provides that scars should be evaluated pursuant to DCs 7800, 7801, 7802, and 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate code.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  There is no specific requirement of pain on objective examination.  38 C.F.R. § 4.118, DC 7804 (2017).  

The Board finds that an initial 10 percent rating is warranted for the Veteran's scar to the right foot second toe because it is painful.  

At the October 2012 VA examination, the examiner indicated that the Veteran's scar was not painful and/or unstable, and the total area of the scar was less than 39 sq. cm.

VA treatment records contain no reports or objective findings as to the Veteran's scar being unstable.  There are no specific measurements regarding whether the total area has exceeded 39 sq. cm.  A March 2014 podiatric clinic record shows there was pain on palpation along surgical incision site.  A May 2016 primary care treatment record indicated that the surgical scar was well-healed.  See 2016 CAPRI record in the Legacy Folder.

On the Veteran's March 2014 VA Form 9, he reported that his hammertoe scar was very painful when touched.  

The Board finds the Veteran's testimony credible and competent in this regard, and a 10 percent rating is assigned since the grant of service connection, as the scar rating criteria applicable in this case do not include a specific requirement of pain on objective examination.  See 38 C.F.R. § 4.118, DC 7804 (2017).  A higher rating of 20 percent is not warranted as there is no evidence that the scar is also unstable, or that more than one hammertoe scar is service-connected.

The Board has considered whether a rating in excess of 10 percent is warranted, but finds that it is not under either the former or revised regulations.

Diagnostic Code 7800 is inapplicable as the scar is not located on the Veteran's face, head or neck.  38 C.F.R. § 4.118, DC 7806.  Diagnostic Code 7801 is also not applicable as the Veteran's hammertoe scar is not shown to be deep and it is less than 12 square inches (77 sq. cm).  The October 2012 examination report shows the Veteran's right toe scar is not associated with underlying soft tissue damage.  Diagnostic code 7802 does not provide for ratings higher than 10 percent, which the Veteran already has.  Finally, the evidence does not show that the Veteran's scar produces any further limitation of function or disabling effects.  See DC 7805.

A 10 percent rating, and no higher, is warranted since the grant of service connection.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial 10 percent rating, and no higher, for a hammer toe deformity of the right foot second toe, with surgical correction, is granted.

An initial 10 percent rating, and no higher, for a scar to the right foot second toe, as secondary to a hammer toe deformity of the right foot second toe, with surgical correction, is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


